—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered November 3, 2000, convicting defendant, after a jury trial, of petit larceny and assault in the third degree, and sentencing him to a term of three years probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. Defendant’s intent to steal property and cause physical injury could be readily inferred from the evidence properly credited by the jury. Although defendant argues that he was suffering from a psychiatric disability which impaired his ability to form the requisite intent to commit the crimes, there was no such evidence presented at trial. Concur — Ellerin, J.P., Williams, Lerner, Friedman and Gonzalez, JJ.